Citation Nr: 1608027	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-33 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve, including on a period of active duty for training from May 1960 to November 1960, and a period of active duty from October 1961 to August 1962.  He also served on active duty in the U.S. Army from April 1964 to April 1968, including in Vietnam, but, having received an other than honorable discharge from this period of service, he is barred from receiving VA benefits based on such service.   

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran and his spouse appeared before the undersigned Veterans Law Judge during a videoconference hearing held in December 2015.  Due to a recent stroke, the Veteran observed the hearing while his spouse spoke on his behalf.   

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.   

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus and peripheral neuropathy on either a presumptive or direct basis.  He argues that, although he is barred from receiving benefits for his April 1964 to April 1968 period of service, VA should still recognize that, during this period, he served in Vietnam, where the military sprayed Agent Orange, the cause of his diabetes mellitus.  He alternatively argues that he first received treatment for it in 1966 or 1967, while still in the service, and was diagnosed with peripheral neuropathy within a year of discharge from service.  Additional development is necessary before the Board decides these claims. 

First, during the December 2015 hearing, the Veteran's spouse testified that the diabetes treatment the Veteran first received in 1966 or 1967 was at a VA facility in Alabama.  No effort has yet been made to obtain these records, which are pertinent to this appeal.  

Second, the documents found in VBMS include service treatment records from the Veteran's first two periods of service, not from his third period of service.  As the Veteran claims that this is when he first received treatment for diabetes, treatment records from that period are pertinent to this appeal and must be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  After identifying the exact VA facility to which the Veteran's spouse referred during the December 2015 hearing, obtain and associate with VBMS the records of the Veteran's VA diabetes treatment in the 1960s.  

2.  Also obtain and associate with VBMS all service treatment records covering the Veteran's April 1964 to April 1968 period of service.  

3.  Readjudicate these claims based on all of the evidence of record.  Consider these claims on both direct and presumptive bases.  If either benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate time period to respond before returning this case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


